Citation Nr: 0706475	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for a 
back condition, and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to May 1982, 
with subsequent service in the Army National Guard.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  An unappealed November 1998 decision of the Board denied 
the veteran's claim for service connection for a back 
condition.  

2.  Of the evidence received since the November 1998 Board 
decision, the medical treatment evidence does not relate to 
an unestablished fact necessary to substantiate the claim, 
and the veteran's testimony before the Board is either 
cumulative and redundant of evidence previously considered or 
not competent medical evidence.      


CONCLUSIONS OF LAW

1.  The Board's November 1998 decision, which denied service 
condition for a back condition, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2006).   

2.  New and material evidence has not been received with 
respect to the claim for service connection for a back 
condition.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.303, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially filed a claim for service connection 
for a back condition in March 1997.  In an August 1997 rating 
decision, the RO denied the veteran's claim.  The Board 
affirmed that determination in a November 1998 decision.  A 
rating decision issued by the RO and affirmed by the Board is 
considered final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.  

In July 2004, the veteran filed a claim to reopen his claim 
for service connection for a back condition.  When a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support of it, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
20.1105.  If new and material evidence is submitted or 
secured with respect to a previously denied claim, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To  substantiate a 
service connection claim, the record must show: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

In denying the veteran's claim for service connection for a 
back condition, the November 1998 Board decision contained 
several determinations about the lack of evidence to support 
the veteran's service connection claim.  The Board determined 
that: (1) there was no credible evidence that the veteran was 
on active duty, active duty for training, or inactive duty 
training on the day of the alleged inservice injury;  (2) the 
file contained no credible evidence showing that the veteran 
had sustained an injury to the low back during service; and 
(3) the claims file contained no credible evidence showing 
that the veteran had residuals of an injury to the low back 
that was related to his service.  The Board noted that its 
discussion was sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  And the Board 
stressed that what was lacking for his claim was a competent 
opinion linking residuals of an injury to the low back to his 
service.  

None of the evidence described by the Board in its 
November 1998 decision was submitted to support the veteran's 
claim to reopen his service connection claim.  Instead, the 
medical treatment records from the VA Medical Center in 
Kansas City, Missouri, were obtained and the veteran 
presented sworn testimony before the undersigned member of 
the Board.  As discussed below, that evidence does not meet 
the definition of new and material evidence.    

The VA Medical Center records reflect only one entry about 
the veteran's back condition.  At the July 2004 visit, the 
examiner found that the veteran had normal range of motion, 
normal reflexes, normal strength, and no sensory changes.  
Yet, the veteran complained that his back really hurt.  The 
examiner noted that he was already on a muscle relaxant and 
recommended heat, cold, and massage to comfort. He ordered 
spine films.  The X-rays showed normal height and alignment 
of the lumbar vertebral bodies, normal intervertebral disk 
spaces, and normal posterior facet joints.  The pedicles and 
spinous processes were intact.  There was no spondylolysis or 
spondylosis.  There were hypoplastic ribs bilaterally at L1. 
The impression of the interpreting staff was a normal lumbar 
spine.  This evidence is new because it has not previously 
been submitted.  But it does not relate to the veteran's 
active duty status at the time of his alleged injury nor to 
the existence of an inservice injury nor to the nexus between 
a current condition and an injury, disease, or event during 
service.  Instead, it is cumulative evidence about the 
current condition of the veteran's alleged back condition.  
As such, it is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a). 

As for the veteran's testimony at the September 2006 Board 
hearing, it was redundant of the testimony he had presented 
at the RO hearing in April 1998.  Only one statement at the 
2006 hearing had not been said at the earlier hearing.  That 
redundant and cumulative testimonial evidence is not new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  

The one statement the veteran made at the September 2006 
Board hearing that had not previously been submitted was his 
assertion that his arthritis doctor had told him that his 
current problems are related to his fall.  The opinion of the 
veteran, a lay person, is not competent medical evidence as 
to the etiology of his current back condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Similarly, a lay person's account of what a 
doctor said is also not competent medical evidence.   See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (filtered 
through a lay person's sensibilities, a layman's account of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence).  Since 
the veteran's statement is not competent, medical evidence on 
the issue of the nexus between his current back condition and 
an injury, disease, or event during active military service, 
it does not substantiate an unestablished fact.  Thus, that 
testimony is not new and material evidence within the meaning 
of 38 C.F.R. § 3.159(a).  

As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claim for service connection for a back condition, 
 the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102 is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  

The RO opened the claim and adjudicated it on the merits.  On 
appeal, the Board now determines that the claim may not be 
opened.  The Board must dispose of the claim on the proper 
basis, which is by finding that there is no new and material 
evidence submitted.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995).  There is no prejudice to the veteran in the Board so 
doing, as the RO, by reopening the claim, gave the claim more 
consideration than it was due.  Cf. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (Board found claim well-grounded, but 
Court found claim not well-grounded).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  When a claim to reopen a final 
decision is filed, VA must examine the basis for denying the 
prior claims and notify the claimant of what constitutes new 
and material evidence necessary to re-open the case, as well 
as what evidence (if the case were to be re-opened) is 
necessary to establish the service-connection claim on the 
merits. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
November 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  The letter also explained the definition of new and 
material evidence and told the veteran what evidence was 
needed to substantiate the  facts that were not established 
at the time of the previous denial.  


That letter did not invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim and 
it did not address what evidence was necessary with respect 
to the rating criteria or the effective date of an award for 
service connection for a back condition.  

Neither the veteran nor his representative have raised any 
notice errors on appeal.   Although the August 2004 letter 
did not explicitly invite the veteran's to submit evidence in 
his possession, it made clear what evidence was needed to 
substantiate his claim and it provided him with an address to 
which to send the needed evidence.  As for the issues of 
notifying him of evidence needed to meet the rating criteria 
and effective date for an award of service connection, since 
service connection was denied, those issues became moot.  
Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by those notice errors.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his medical treatment records at the VA Medical 
Center in Kansas City and by providing the veteran with an 
opportunity to present sworn testimony at a hearing before 
the Board.  

At the hearing before the Board, the veteran asserted that 
his arthritis doctor had told him that his current problems 
are related to his inservice fall.  The veteran did not 
submit a statement from that doctor connecting his current 
back condition to any disease, injury, or event during 
service.  Nor did the veteran ask for assistance in obtaining 
an existent medical record that contained such evidence.  The 
RO did obtain the veteran's VA medical treatment records and 
there is no statement in them connecting the veteran's 
current back condition with his alleged fall during active 
service.  By obtaining the veteran's VA medical treatment 
records, VA met its duty to assist the veteran in obtaining 
evidence to substantiate his claim.  


ORDER

No new and material evidence having been received since the 
last prior final denial of the claim for service connection 
for a back condition, the claim is not reopened and remains 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


